Electronic Articles of Incorporationfor P08000017773 FILED February 18, 2008 Sec. Of State jshivers The undersigned incorporator, for the purpose of forming a Florida profit corporation, hereby adopts the following Articles of Incorporation: Article I The name of the corporation is: NARAYAN CAPITAL CORP. Article II The principal place of business address: 9116 BYRON AVENUE SURFSIDE, FL. US 33154 The mailing address of the corporation is: 9116 BYRON AVENUE SURFSIDE, FL. US 33154 Article III The purpose for which this corporation is organized is: ANY AND ALL LAWFUL BUSINESS. Article IV The number of shares the corporation is authorized to issue is: 100000000 Article V The name and Florida street address of the registered agent is: COLLEEN FOYO 9116 BYRON AVENUE SURFSIDE, FL.33154 I certify that I am familiar with and accept the responsibilities of registered agent. Registered Agent Signature:COLLEEN FOYO Article VI The name and address of the incorporator is: MICHAEL H HOFFMAN ESQ BOCA RATON, FL 33487-1752 P08000017773 FILED February 18, 2008 Sec. Of State jshivers Incorporator Signature:MICHAEL H HOFFMAN Article VII The initial officer(s) and/or director(s) of the corporation is/are: Title:P, D COLLEEN FOYO 9116 BYRON AVENUE SURFSIDE, FL.33154 US
